Case 1:19-cr-00463-DLC Document 114 Filed 09/24/20 Page 1 of 3

UNTTED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

 

 

 

 

eee ee ee ee ee ee ee i en ee a a eee x
UNITED STATES OF AMERICA : S8 19cr463 {DLC}
-VO : ORDER
ZALMUND AILRKIND, USDC SDNY
Defendant.
: DOCUMENT
— ee ee 4 PLECTRONICALLY FILED
DOC Bro
DATE FILED: ({9 Y Por
DENISE COTE, District Judge: :

The Court having been informed of the defendant’s intention
to enter a guilty plea and of his preference to do so via a
videoconference proceeding, as opposed to an in person
proceeding, it is hereby

ORDERED that the change of guilty plea is scheduled for
October 15, 2020 at 11 a.m. via the Skype for Business
videoconference, if the Skype for Business platform is
reasonably available. To access the conference, paste the
following link into your browser:
https://meet.lync.com/fedcourts-nysd/anthony_sampson/OO5VBGW2.

To use this link, you may need to download software to use
Skype’s videoconferencing features.! Participants are directed

to test their videoconference setup in advance of the conference

 

1 See Microsoft, Install Skype for Business (last visited Apr.
29, 2020), https://support.office.com/en-us/article/install~-
skype-for-business~8a0d4da8-9d58-44£9-9759-5c8f340cb3rb.

 

 
Case 1:19-cr-00463-DLC Document 114 Filed 09/24/20 Page 2 of 3

-- including their ability to access the link above. Defense
counsel shall assist the defendant in testing his
videoconference capability so that the defendant can participate
by videoconference if that is feasible.

Users who do not have an Office 365 account may use the
“Join as Guest” option. When you successfully access the link,
you will be placed in a “virtual lobby” until the conference
begins. Participants should also ensure that their webcam,
microphone, and headset or speakers are all properly configured
to work with Skype for Business. For further instructions
concerning Skype for Business and general guidelines for
participation in video and teleconferencing, visit https://
nysd.uscourts.gov/covid-19-coronavirus.

If you intend to join the conference from an Apple device,
you should ensure that you are running a version of Skype for
Business that was published on or after April 28, 2020.% Users
running earlier versions have encountered an issue in which
Skype for Business does not receive any inputs from the
computer’s microphone, and they cannot be heard by other

participants.

 

2 See, e.g., Microsoft, Skype for Business on Mac (last visited
May 5, 2020), https://www.microsoft.com/en-us/download/
details.aspx?1d=54108.

 
Case 1:19-cr-00463-DLC Document 114 Filed 09/24/20 Page 3 of 3

IT IS FURTHER ORDERED that members of the press, public, or
counsel who are unable to successfully access Skype for

Business, may access the conference audio using the following

credentials:
Call-in number: +19179332166
Conference ID: 823553750

IT IS FURTHER ORDERED that by Thursday, October 8, 2020,
defense counsel shall file a letter informing the Court whether
counsel and the defendant have successfully tested Skype for
Business. If the defendant and counsel are unable to
successfully test Skype for Business, an Order will issue
informing the parties whether the change of plea shall occur in
person.

Dated: New York, New York
September 24, 2020

   

ISE COTE
United Stdtes District Judge

 

 
